ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case; it is this 1st day of October, 1990
. ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed in part and the case is remanded to that court with instructions to vacate the conviction of possession with intent to distribute marijuana. See State v. Owens, 820 Md. 682, 579 A.2d 766 (1990). Costs in the Court of Special Appeals to be paid one-half by the Petitioner and one-half by Anne Artmdel County. Costs in this Court to be paid by Anne Arundel County.